 


110 HCON 114 IH: Encouraging recognition of February 13th of each year for the founding for the Negro Leagues in Kansas City, Missouri.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 114 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Cleaver (for himself, Mr. Rangel, and Mr. Blunt) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Encouraging recognition of February 13th of each year for the founding for the Negro Leagues in Kansas City, Missouri. 
 
 
Whereas February 13 of each year would be an appropriate day to observe as Negro Leaguers Recognition Day; 
Whereas even though African Americans were excluded from playing in the major leagues of their time with their white counterparts, the desire of many African Americans to play baseball could not be repressed; 
Whereas Major League Baseball did not fully integrate its league until July 1959; 
Whereas African Americans began organizing their own professional baseball teams in 1885; 
Whereas the skills and abilities of Negro League players eventually made Major League Baseball realize the need to integrate the sport; 
Whereas six separate baseball leagues, known collectively as the Negro Baseball Leagues, were organized by African Americans between 1920 and 1960; 
Whereas the Negro Baseball Leagues included exceptionally talented players who played the game at its highest level; 
Whereas Andrew Rube Foster, on February 13, 1920, at the Paseo YMCA in Kansas City, Missouri, founded the Negro National League and also managed and played for the Chicago American Giants, and later was inducted into the Baseball Hall of Fame; 
Whereas on May 20, 1920, the Negro National League, the first successful Negro League, played its first game; 
Whereas Leroy Satchel Paige, who began his long career in the Negro Leagues and did not make his Major League debut until the age of 42, is considered one of the greatest pitchers the game has ever seen, and during his long career thrilled millions of baseball fans with his skill and legendary showboating, and was later inducted into the Baseball Hall of Fame; 
Whereas Josh Gibson, who was the greatest slugger of the Negro Leagues, tragically died months before the integration of baseball, and was later inducted into the Baseball Hall of Fame; 
Whereas Jackie Robinson, whose career began with the Negro League Kansas City Monarchs, became the first African American to play in the Major Leagues in April 1947, was named Major League Baseball Rookie of the Year in 1947, subsequently led the Brooklyn Dodgers to 6 National League pennants and a World Series championship, and was later inducted into the Baseball Hall of Fame; 
Whereas James “Cool Papa” Bell, who served in the Negro Leagues from 1922 to 1950 as a player, manager, coach, and scout, who discovered, trained, and assisted numerous Negro League players into the Major Leagues, who was recognized as the fastest man ever to play baseball for once being clocked circling the bases in 11 seconds, and who as a center-fielder, switch-hitter, bunting specialist, and champion base stealer was inducted into the Baseball Hall of Fame in 1974;  
Whereas Larry Doby, whose career began with the Negro League Newark Eagles, became the first African American to play in the American League in July 1947, was an All-Star 9 times in Negro League and Major League Baseball, and was later inducted into the Baseball Hall of Fame; 
Whereas John Jordan Buck O'Neil was a player and manager of the Negro League Kansas City Monarchs, became the first African American coach in the Major Leagues with the Chicago Cubs in 1962, served on the Veterans Committee of the National Baseball Hall of Fame, chaired the Negro Leagues Baseball Museum Board of Directors, and worked tirelessly as a life-time ambassador for the Negro Leagues and Major League Baseball and to promote the preservation of the history of the Negro Leagues; 
Whereas the Negro Leagues Baseball Museum was built in Kansas City, Missouri under the leadership of the former Mayor of Kansas City, Emanuel Cleaver, II; 
Whereas H. Con. Res. 60 was introduced in the House of Representatives in the 109th Congress to officially designate the Negro Leagues Baseball Museum as America’s National Negro League Baseball Museum and its companion, S. Con. Res. 60 passed both the House and Senate by voice vote; and 
Whereas by achieving success on the baseball field, African American baseball players helped break down color barriers and integrate African Americans into all aspects of society in the United States: Now, therefore, be it 
 
That— 
(1)the Congress encourages all Americans to observe Negro Leaguers Recognition Day each year; and 
(2)recognizes the teams and players of the Negro Baseball Leagues for their achievements, dedication, sacrifices, and contributions to both baseball and our Nation. 
 
